El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver por primera vez si un emplazamiento es ineficaz porque al diligenciarlo no se incluyó también, junto con la copia de la demanda, copia de sus correspon-dientes anejos {exhibit).
i-H
Los hechos esenciales del caso son los siguientes.
El 26 de noviembre de 1991 Banco Central Corp. pre-sentó demanda en cobro de dinero y ejecución de hipoteca por la vía ordinaria ante el Tribunal Superior, Sala de San Juan. Los emplazamientos correspondientes fueron dili-genciados personalmente dentro de los seis meses reglamentarios. Ciertos codemandados comparecieron soli-citando prórrogas para contestar la demanda, sin cuestio-nar la validez del procedimiento seguido para emplazarles y sin objetar la jurisdicción del tribunal. Los codemanda-dos Silva Iglesia y Soto Velázquez comparecieron sin some-terse a la jurisdicción del foro de instancia. Solicitaron de éste que anulase sus respectivos emplazamientos y que or-denase la desestimación de la demanda. En la moción de desestimación estos codemandados argumentaron que la demanda les fue entregada sin los anejos {exhibit) a los cuales aquélla hacía referencia, por lo que la demanda es-taba incompleta y, alegadamente, el emplazamiento era to-talmente ineficaz.
Antes de la presentación de la moción de desestimación por los codemandados aludidos, el demandante había pre-*762sentado una “moción informativa”, que fue notificada a to-das las partes, junto con la cual acompañó copia de todos los anejos mencionados en la demanda. Luego de recibir la referida moción de desestimación, el demandante inter-puso una moción en la que se oponía a la desestimación y alegaba que la aludida falta de anejos no era un error per-judicial que privara al tribunal de jurisdicción sobre la persona de los codemandados Silva-Soto.
Así las cosas, luego de efectuada una vista evidenciaría y de que las partes presentaran memoriales de derecho sobre el asunto en cuestión, el tribunal de instancia deses-timó con perjuicio la demanda en cuanto a los aludidos codemandados, fundado en que el diligenciamiento de la demanda y el emplazamiento efectuados eran fatalmente defectuosos por no haber sido entregada, a esos codeman-dados, una copia completa de la demanda, es decir, con los respectivos anejos. Determinó que ese defecto privaba al tribunal de jurisdicción sobre la persona de dichos codemandados.
De dicha sentencia acudió ante nos el demandante me-diante recurso de revisión. Adujo la comisión del error si-guiente:
El Tribunal Superior erró manifiestamente y abusó de su dis-creción al desestimar con perjuicio y en sus méritos, por ale-gada falta de jurisdicción sobre la persona, la demanda presen-tada contra Rolando A. Silva, Nelson Soto Velázquez, sus esposas y respectivas sociedades de gananciales, debido a una alegada defectuosidad en los emplazamientos.
A. Aún sin los anejos, la demanda expone contra los recu-rridos una causa de acción suficiente que justifica la concesión de un remedio.
B. Aún si realmente hubo un defecto en el diligenciamiento del emplazamiento, el mismo se subsanó, y de no haberse sub-sanado, el curso de acción correcto era concedernos una oportu-nidad para emplazar nuevamente a los recurridos. Solicitud de revisión, págs. 9-13.
*763Mediante una resolución, el 10 de diciembre de 1993 le concedimos un término a los recurridos para mostrar causa por la cual no se debía expedir el recurso solicitado y revo-car la sentencia parcial del 14 de septiembre de 1993. Los recurridos comparecieron el 4 de febrero de 1994, luego de haber obtenido una prórroga para ello.
HH I — I
Nos corresponde determinar si tiene mérito la alegación de los recurridos de que el emplazamiento en-este caso fue totalmente ineficaz y que no le confería jurisdicción al tribunal sobre la persona de los emplazados. En esencia su planteamiento, acogido por el foro de instancia, es que cuando la Regla 4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, requiere que el emplazamiento sea diligenciado con una copia de la demanda, se refiere a la demanda com-pleta, incluyendo sus anejos. Por ende, como al momento de diligenciar el emplazamiento no se les hizo entrega de los anejos, el emplazamiento en cuestión es fatalmente de-fectuoso, según los recurridos, y la posterior notificación de dichos anejos, aun antes de expirar el término para contes-tar, no subsana el defecto.
Para evaluar el planteamiento concreto ante nos es me-nester delinear primero los principios y las normas aplicables. Ello es así, particularmente cuando se trata de un asunto novel sobre el cual este Tribunal no se ha expre-sado antes.
 Como se sabe, el propósito principal del emplaza-miento es notificar al demandado de que se ha instado una acción judicial en su contra, para así garantizarle su dere-cho a ser oído y a defenderse. Mundo v. Fúster, 87 D.P.R. 363 (1963); Hack Co. v. Pure Water Systems, Inc., 114 D.P.R. 58 (1983); Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986). Ahora bien, al momento del emplazamiento, lo que hay que comunicarle al demandado es sólo “una relación *764sucinta y sencilla de la reclamación” en su contra. Regla 6.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. No es nece-sario precisar en ese momento todos los detalles de la ac-ción que se incoa. “[E]n el procedimiento civil moderno se acepta que las alegaciones sólo tienen una misión: notificar a grandes rasgos cuáles son las reclamaciones y defensas de las partes. Para precisar con exactitud cuáles son las verdaderas cuestiones en controversia y aclarar cuáles son los hechos que deberán probarse en el juicio, es imprescin-dible recurrir a los procedimientos para descubrir prueba ...” Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959). La función de las alegaciones es simplemente bosquejar la controversia, por lo que al momento del emplazamiento a través de la demanda sólo es necesario comunicarle al de-mandado la naturaleza general de las contenciones del demandante. Moa v. E.L.A., 100 D.P.R. 573 (1972).
La Regla 8.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que cualquier documento o escrito que se acompañe como exhibit a una alegación se considerará como parte de ésta. Dicha regla, pues, autoriza la presentación de anejos con la demanda. En ocasiones ello es conveniente porque abunda en los hechos de la acción y puede ayudar a clarificar o detallar los mismos. Pero se trata de algo potestativo; no es mandatorio. Así lo señalan claramente Wright y Miller en su fundamental tratado sobre procedimiento civil, al interpretar la Regla 10(c) de Procedimiento Civil federal, 28 U.S.C., regla de donde procede la 8.3 nuestra:
Rule 10(c) authorizes the incorporation of exhibits or writings attached to a pleading and makes them an integral part of the pleadings for all purposes. ...
The provision for incorporation of exhibits is permissive only, and there is no requirement that the pleader attach a copy of the writing on which his action or defense is based. 5 Wright and Miller, Federal Practice and Procedure: Civil 2d Sec. 1327, págs. 761-762 (1990).
*765Conforme los anteriores conceptos, en United States v. Vernon, 108 F.R.D. 741, 742 (1986), se resolvió lo siguiente:
A reading of the plain language of Fed.R.Civ.P. 10(c) indicates that written instruments are not required to be attached to a party’s pleading. Moreover, case law similarly concludes that “the failure of [a] plaintiffi] to attach to their complaint a copy of the contract sued upon is not ground for dismissal of the complaint, since attachment of a contract sued upon is permissive, and not mandatory.” Ryan v. Glenn, 52 F.R.D. 185, 191 (N.D.Miss.1971); Maryland Cas. Co. v. Kelly, 3 F.R.D. 28 (E.D.Pa.1943); see also Wright & Miller 5 Federal Practice and Procedure section 1327.
En United States v. Vernon, supra, al igual que en el caso ante nos ahora, la parte demandada había solicitado la desestimación de la demanda porque el demandante no había acompañado con ella unos documentos pertinentes a la hipoteca que se pretendía ejecutar, pero allí el tribunal de instancia rechazó la pretensión de la parte demandada.
I — I hH i — I
A la luz de la normativa reseñada brevemente, surge con claridad que, de ordinario, el no entregar copia de los anejos correspondientes a una demanda al momento de diligenciar el emplazamiento no lo hace ineficaz o nulo, ni priva al tribunal de la jurisdicción que de otra forma tendría sobre la persona emplazada. Si de la copia de la demanda sin sus anejos surgen con suficiente claridad los hechos en que se fundamenta la causa de acción, en particular el derecho y el remedio reclamados por el demandante, se cumple con el requisito de entregar copia de la demanda al emplazar, exigido por las Reglas 4.4 y 4.5 de Procedimiento Civil nuestras, 32 L.P.R.A. Ap. III. No tiene sentido jurídico alguno elevar a requisito jurisdiccional un elemento cuya inclusión en la demanda es discrecional.
En el caso ante nos, la demanda en cuestión por sí sola comunicaba suficiente y efectivamente la naturaleza de la *766acción interpuesta contra los recurridos y los hechos que la sustentaban. Los demandados estaban bien informados del derecho y del remedio reclamados por el demandante y es-taban en posición- de poder contestar la demanda. Se tra-taba de una acción en cobro de dinero y ejecución de hipo-teca por la vía ordinaria. En la demanda se describían claramente todos los detalles esenciales del préstamo otor-gado y de la hipoteca que lo garantizaba; se identificaba específicamente a los recurridos Silva y Soto como garan-tizadores personales solidarios del préstamo; se describía en detalle el incumplimiento de los codemandados; se ale-gaba de manera específica el monto adeudado, y se recla-maba concretamente el pago de la deuda o la ejecución del inmueble hipotecado en subasta pública.
La demanda hacía referencia a determinados anejos, tales como copia del contrato de préstamo, copia del contrato de hipoteca y copias de las propias declaraciones juradas de los recurridos, mediante las cuales éstos habían consti-tuido sus garantías personales. Estos fueron los anejos que no se le entregaron a los recurridos al momento del empla-zamiento, pero que no eran necesarios, sin embargo, para comunicarles a éstos los elementos esenciales de la acción en su contra, ya que dichos elementos estaban todos debi-damente relatados en la demanda en sí. Por lo tanto, erró el tribunal de instancia al determinar que el emplaza-miento de los recurridos fue fatalmente defectuoso y, por ende, nulo. Las alegaciones en la demanda entregada al emplazar a los recurridos eran suficientes para cumplir con el propósito del emplazamiento de notificarle de la ac-ción en su contra y darle la oportunidad de defenderse. Ello es particularmente cierto en una situación como la de marras, en la cual los anejos en cuestión fueron enviados a los recurridos antes de éstos siquiera comparecer a impug-nar el emplazamiento, y en la que los anejos en cuestión eran conocidos por los recurridos, ya que ellos eran parte de las transacciones y de los negocios que dieron lugar a la *767demanda, y otorgaron algunos de esos anejos. Los recurri-dos, pues, no habían sufrido ni remotamente daño real al-guno por no haber recibido copia de los anejos al diligen-ciarse el emplazamiento. Decretar la nulidad de dicho emplazamiento y la falta de jurisdicción del tribunal sobre la persona de los recurridos, y desestimar la demanda con perjuicio consecuentemente, constituyeron actos del foro de instancia que no estaban conformes con el propósito de nuestras Reglas de Procedimiento Civil de garantizar un proceso judicial justo, rápido y económico. Prevalecía en ellos un tecnicismo extremo, en detrimento de los reitera-dos fines de nuestros procedimientos. Pérez Cruz v. Fernández, 101 D.P.R. 365 (1973); García Negrón v. Tribunal Superior, 104 D.P.R. 727 (1976); Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807 (1986).
Por los fundamentos expuestos,(1) se expide el recurso de revisión solicitado; se dictará sentencia revocatoria de la dictada por el tribunal de instancia el 14 de septiembre de 1993.
El Juez Asociado Señor Hernández Denton concurrió con opinión escrita.
- O -

 En vista de lo que aquí resolvemos, no es necesario entrar a resolver concre-tamente los otros planteamientos ante nos sobre si la posterior entrega de los anejos, antes de que los recurridos compareciesen, subsanó el alegado defecto en el diligen-ciamiento del emplazamiento; si el alegado defecto era subsanable por enmienda al emplazamiento que el tribunal de instancia debía permitir, y si la desestimación en todo caso no podía ordenarse con perjuicio.